The second and third counts in the plaintiff's declaration stating no cause of action, the demurrer to them was rightly sustained; and as the plaintiff's unexecuted license from Fletcher constitutes his only title to the ice cut, carried away, and converted to their own use by the defendants, no recovery can be had under the first count, for want of title. Licenses do not pass any title until they are executed or enjoyed, and then only to the extent to which they are executed or enjoyed.
Judgment for the defendants.
SMITH, J., did not sit: the others concurred. *Page 82